 

Case 1:19-cv-09584-GBD Document 75

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee eee eee ee eee eee eee eee eee X
EDDYSTONE RAIL COMPANY, LLC, :
. Plaintiff, 2
-against- :
BANK OF AMERICA, N.A. et al., |
Defendants. :

eee eee eee eee eee x

GEORGE B. DANIELS, District Judge:

Filed 02/03/21 Page 1of1

f Us

He “ as OS
ae CPs Say

Wee ae, Mp

ie me kay, mie

 
 
    

The oral argument scheduled to occur on February 2, 2021 at 10:30 a.m. is hereby adjourned

to February 4, 2021 at 10:30 a.m.

Dated: February 2, 2021
New York, New York

SO ORDERED.

Vigiay 6. Donk

EGR cr DANIELS
ED STATES DISTRICT JUDGE
